           EXHIBIT
              8



Case 3:20-cv-00517-RJC-DCK Document 13-20 Filed 06/30/21 Page 1 of 12
                                                          Electrolux
                                                  PERFORtv1ANCE ltv1PROVEtv1ENT PLAN
                 Date:       tviay 19, 2020

                 To:         Robert Kean

                 From:       Kopal Rawat

                 CC:        Human Resources Business Partner
                            Employee Personnel File

                 Re:        Performance Improvement Plan

                 Based on our recent performance discussions, effective 05/19/2020 you will be on a
                 Performance Improvement Plan. The goal of this plan is to elevate your performance to a
                 level that is fully satisfactory. The key measurements, of the plan will include improvements
                 in:




                 l.      Energy - Delivers Results, Leading Others
                         Producing good quality work and showing drive to exceed expectations. Inspiring and
                         engaging people while fostering culture of accountability and ownership.

                               Robert Kean has a lack of ownership of key responsibilities associated with his role. It is
                                important for Robert Kean to realize that he is the senior team member for the Application
                                Development and Support group for North America and any task involving this team is
                                his responsibility. He must ensure tasks are fully completed with good quality and meet
                                or exceed the company expectations.

                                 o    Expectations:




                         Case 3:20-cv-00517-RJC-DCK Document 13-20 Filed 06/30/21 Page 2 of 12
Classified as Internal
                                                              Electrolux
                                                Assigned projects/tasks are to be completed on time following the defined
                                                 process, priorities and agreed timeline.
                                                Continuously share updates with manager and project manager (if any) in
                                                 project, 1:1 and daily stand up meetings. Updated to also be included in
                                                 weekly status reports.
                                                Create architecture, data flow diagrams and detailed documentation for
                                                 factory services and production scanning admin site by 5/31/2020
                                                Plan, test, collaborate, get signoff and deploy latest version of factory
                                                 service and production admin site to all factories by 6/30/2020.
                                                Add/Update .NET application to Application Portfolio by 5/31/2020.
                                                lv'laintain SLA - 9Li% and above within Service Now Incidents and Requests
                                                lv'laintain Survey - 5.7 an above within Service Now Incidents and Requests
                                                Follow through with scheduled tasks and projects as you have committed
                                                 to manager / end user.
                                                Keep Service Now demands, projects, incidents and requests up-to-date
                                                Ensure that Service Now tasks, incidents and requests are created for all
                                                 the requests and issues that are brought up to your attention.

                         Due Date: On-going with discussions on specific details to be held at weekly check-in on PIP.



                 2.      Agility - Acumen, Judgement
                         Analyzing and adapting to situations and people quickly in a changing, unstable environment.
                         This includes having a positive attitude towards unknown situations and recovering quickly from
                         setbacks.

                               Robert Kean is expected to demonstrate tenacity and focus to reach goals and
                                overcome obstacles. It's required to step up when facing adversities leading the technical
                                solutions across several teams. It includes problem-solving, managing complex and large
                                amounts of information, and conveying information across several teams giving clear
                                justification for decisions that are made.

                                    o   Expectations:

                                                  Troubleshoot effectively and in advance to avoid missing deadlines.
                                                  Pace work effectively to produce consistent results and avoid missing
                                                   deadlines.
                                                  Analyze and adapt to different people and situations, remaining
                                                   composed during ambiguity.
                                                  Engage with team members without getting defensive and displaying
                                                   impatience during difficult discussions and email exchanges.
                                                  Design and develop reusable, clean code and solutions
                                                  Thoroughly test each and every developed feature post deployment in all
                                                   environments.
                                                  Understand situations that have a sense of urgency and are able to
                                                   execute corrective action accordingly following process and best
                                                   practices.
                                                  Complete lv'licroservice design as guided by the manager by 6/15/2020




                         Case 3:20-cv-00517-RJC-DCK Document 13-20 Filed 06/30/21 Page 3 of 12
Classified as Internal
                                                         Electrolux
                                              Collaborate with technical teams to decommission servers by 5/31/2020

                         Due Date: On-going with discussions on specific details to be held at monthly check-in on PIP.


                 3. Openness - Cross-Collaboration & Growth - Coaching Others
                    Promoting collaboration and communicating openly and proactively.

                               Robert Kean needs to act in accordance with our core competences and demonstrate
                                all associated behaviors on a regular basis. Improvement in integration with the regional
                                team providing positive support, communicating effectively with the team, demonstrating
                                initiatives to identify/develop each team member and improve synergy between the
                                regional and global teams.

                                o   Expectations:
                                        Report and communicate on assignments without a reminder or follow up
                                          communications from tv1anagement. When a project is going off track, you
                                          are responsible for escalating, prior to the business escalating, to ensure the
                                          appropriate parties are communicated.
                                        Attend meetings / training on time and without reminders.
                                        You are responsible to let your manager know and get approval in case you
                                          are unable to make a deadline or meeting.
                                        Follow up with your team members when you receive emails or when your
                                           team faces challenges. Communicate clearly and timely without reminders.
                                        Provide weekly status reports to your manager every Friday. It should be in
                                           the following format:
                                                Project/tasks
                                                Description
                                                From
                                                Priority (as per your best judgement or agreed upon by manager)
                                                Notes
                                                Status
                                                Start Date
                                                End Date

                         Due Date: On-going with discussions on specific details to be held at monthly check-in on PIP.

                 The duration of the Performance Improvement Plan will be 60 days. We will have monthly
                 reviews to measure your progress on this plan. At each of these reviews you will be expected
                 to provide a one-page overview of your progress on each element of the plan. The
                 scheduled dates for these reviews will be forwarded to you under separate cover.

                 The completion date for this plan is 07/20/2020 at which time I will assess your progress in
                 meeting the goals in the plan and make a final determination as to what further action, if any,
                 is appropriate. Failure to successfully complete this plan may result in reassignment or
                 termination.




                         Case 3:20-cv-00517-RJC-DCK Document 13-20 Filed 06/30/21 Page 4 of 12
Classified as Internal
                                                       Electrolux
                 It is up to you to make the commitment to address these issues. We are prepared to do
                 whatever is reasonable to assist you in achieving your goals, but the ultimate responsibility is
                 yours. Let's work together to make this happen.

                 The 60-day period of this plan should not be construed as a guarantee of employment for
                 this period. Should your performance show further deterioration or should business
                 conditions warrant, your employment might be terminated prior to the end of the 60-day
                 performance improvement plan. You will be expected to show immediate and sustained
                 improvement in the areas listed above. Failure to improve and sustain improvement will result
                 in further disciplinary action up to and including termination.

                 If you have any questions about this plan, please contact me and/or contact HR
                 Representative

                 lv'lanager                    _ _ _ _ _ _ _ _ _ _ Date _ _ _ _ _ __


                 Human Resources              _ _ _ _ _ _ _ _ _ _ Date _ _ _ _ __


                 I acknowledge that I have read and understand this performance improvement plan and have
                 received a copy.

                 Employee _ _ _ _ _ _ _ _ _ _ _ __                     Date _ _ _ _ _ __




                         Case 3:20-cv-00517-RJC-DCK Document 13-20 Filed 06/30/21 Page 5 of 12
Classified as Internal
                                                         Electrolux
Follow-up Reviews

l month Review              Date of Review:                                 Select AE;2E;2rOE;2riate Action to be Ta ken:
X/XX/XXX                                             Status of
DescriE2tion of Performance                          Performance:           D    Employee has achieved the required
(including areas to be improved if the PIP is                                   improvement and is to be removed from the
to continue beyond this review):                                                PIP.
                                                     l
                                                         □                  D    Employee has not yet achieved the requirec
                                                                                improvement described above as of this 30
                                                         □
                                                     2
                                                                                day review, but progress Is being made. It i•
                                                                                recommended that this PIP continue for
                                                     3                          another 30 days.
                                                         □                       Employee has completed 30 days on this
                                                     4                      □    PIP and has not achieved the required
                                                         □                       improvement as outlined. Recommended
                                                                                 action:


                                                         Remaining Issues




             Manager Signature:                                       Employee Signature:

                     Definition of Performance Status:     l = Exceeds expectations of plan to date;  2 = Meets
                                                       expectations to date;
                 3 = Failing to meet expectations of plan to date;     4 =Too soon to determine performance trend




                         Case 3:20-cv-00517-RJC-DCK Document 13-20 Filed 06/30/21 Page 6 of 12
Classified as Internal
                                                         Electrolux
2 month Review Date of Review:                                              Select A1212ro12riate Action to be Taken:
X/XX/XXXX                                            Status of
Descri(2tion of Performance                          Performance:           D    Employee has achieved the required
(including areas to be improved if the PIP is                                   improvement and is to be removed from the
to continue beyond this review):                                                PIP.
                                                     l
                                                         □                  D    Employee has not yet achieved the requirec
                                                                                improvement described above as o f this 30
                                                         □
                                                     2
                                                                                day review, but progress is being made. It i•
                                                                                recommended that this PIP continue for
                                                     3                          another 30 days.
                                                         □                  D   Employee has completed 30 days on this PIF
                                                     ~                          and has not achieved the required
                                                         □                      improvement as outlined. Recommended
                                                                                action:


                                                         Remaining Issues




Manager Signature:                                             Employee Signature:



                     Definition of Performance Status:     l = Exceeds expectations of plan to date;  2 = Meets
                                                       expectations to date;
                 3 = Failing to meet expectations of plan to date;     ~ =Too soon to determine performance trend




                         Case 3:20-cv-00517-RJC-DCK Document 13-20 Filed 06/30/21 Page 7 of 12
Classified as Internal
                                                         Electrolux
Final Review Date of Review: X/XX/XXXX                                      Select A1212ro12riate Action to be Taken:
Descri(2tion of Performance                          Status of
(including areas to be improved if the PIP is        Performance:           D    Employee has achieved the required
to continue beyond this review):                                                improvement and is to be removed from the
                                                                                PIP.
                                                     l
                                                         □                  D    Employee has not yet achieved the requirec
                                                                                improvement described above as o f this 30
                                                         □
                                                     2
                                                                                day review, but progress is being made. It i•
                                                                                recommended that this PIP continue for
                                                     3                          another 30 days.
                                                         □                  D   Employee has completed 30 days on this PIF
                                                     ~                          and has not achieved the required
                                                         □                      improvement as outlined. Recommended
                                                                                action:


                                                         Remaining Issues




Manager Signature:                                             Employee Signature:

                     Definition of Performance Status:     l = Exceeds expectations of plan to date;  2 = Meets
                                                       expectations to date;
                 3 = Failing to meet expectations of plan to date;     ~ =Too soon to determine performance trend




                         Case 3:20-cv-00517-RJC-DCK Document 13-20 Filed 06/30/21 Page 8 of 12
Classified as Internal
                                                            Electrolux
Follow-up Reviews

l month Review               Date of Review:                                    Select Appropriate Action to be Ta ken:
06/19/2020                                              Status of
Description of Performance                              Performance:            D    Employee has achieved the required
(including areas to be improved if the PIP is                                       improvement and is to be removed from the

                                                             □
to continue beyond this review):                        l                           PIP.
                                                                                D    Employee has not yet achieved the required
                                                                                    improvement described above as of this 30
                                                             □
                                                        2
                                                                                    day review, but progress is being made. It is
                                                                                    recommended that this PIP continue for

                                                             ■
                                                        3                           another 30 days.
                                                                                    Employee has completed 30 days on this
                                                        t.                      ■   PIP and has not achieved the required
                                                             □                      improvement as outlined. Recommended
                                                                                    action:


                                                             Remaining Issues
Energy
            •     Follow through with scheduled tasks and projects as you have committed to manager / end user.
                      o Create architecture, data flow diagrams and details documentation for factory services and
                           production scanning admin site by 5/31
                              •   Incomplete after changing the timeline
                              •   Reminded you of approaching deadlines 2 nd week of PIP
                      o Application Portfolio was not updated by 6/17
                              •   Duplicates exist
                              •   Few of them are still not there like CognexlistnerService, ASt.00UpdaterService
            •     Assigned projects/tasks are to be completed on time following the defined process, priorities and agreed
                  timeline
                      o Changes entered into the system d id not have complete information and they were a ud itable. Kopal
                           asked the change request to b e fixed on 5/21.


Agility
            •     Pace work effectively to produce consistent results and avoid missing deadlines.
                     o Planning and scheduling for 5/31 deployment were not done which resulted in confusion and issues.
            •     Thoroughly test each and every developed feature post deployment in a ll environments.
                         oRob deployed GEPBH and Factory Services bug fixes on 6/7. Both Production deployments had
                          encountered issues and end users reported the issues. It was identified later that there were some
                          steps missed during deployment or not reviewed prior to deployment Understand situations that
                          have a sense of urgency and are able to execute corrective action accordingly followin g process
                          and best practices
            •     Understand situations that have a sense of urgency and are able to execute corrective action accordingly
                  following process and best practices.
                         o   ServiceNow change request were asked to be fixed on 5/21 and Rob responded on it 6/1 with
                             details. Rob should have sent a response asap knowing that audits were going and these issues
                             could have made us fail audits. Kopal reminded Rob on this in weekly follow up on 5/26.




                         Case 3:20-cv-00517-RJC-DCK Document 13-20 Filed 06/30/21 Page 9 of 12
Classified as Internal
                                                         Electrolux

Openness
      • You are responsible to let your manager know and get approval in case you are unable to make a deadline
         or meeting.
             o Rob was late to the literature print meeting last week and Kopal reached out Rob after 5min
      • Provide weekly status reports to your manager every Friday.
             o Start and End Dates reflected in the status updates were incorrect
             o Status Report for 6/12 was not provided

Apart from what has been highlighted above, I would like to add the following recommended action:
        • Improve focus in meetings to avoid creating confusion and missing on any discussion.
              o We had discussed on UAT handoff for Tall Twin development on 6/22 and you had sent an email on
                  6/16 about the code not being ready for UAT handoff



             Manager Signature:_ _ _ _ _ _ _ _ __                         Employee Signature: _ _ _ _ _ _ _ __

                     Definition of Performance Status:      1 = Exceeds expectations of plan to date;   2 = Meets
                                                         expectations to date;
                 3 = Failing to meet expectations of p lan to date;     ~ = Too soon to determine performance trend



                                                             Definition




                         Case 3:20-cv-00517-RJC-DCK Document 13-20 Filed 06/30/21 Page 10 of 12
Classified as Internal
                                                      Electrolux
                            Date o f Review:                          Select Appropriate Action to b e Ta ke n:
                                                      Status of
Desc riptio n o f Pe rforma nce                       Pe rformance:   D    Employee has achieved the required
(including a reas to be improved if the PIP is                            improvement a nd is to be removed from the
to continue beyond this review):                          D               PIP.
                                                                      ■ Employee has not yet achieved the req uired
Rob did make some improvement during                                      improvement described above as o f this 30-
seco nd mo nth of PIP by wrapping up long             2   □               day review, but p rogress is being made. It is
overdue tasks like factory deployment to all                              recommended that this PIP continue for

                                                          ■
locatio ns, updating Application Portfolio a nd       3                   a no ther 30 days.
following up with b usiness users.                                        Employee has completed 30 da ys on this
                                                                      □   Pl P and has not achieved the required
                                                                          improvement as outlined. Recommended
For next 30 days, following tasks need to be
                                                                          action:
completed:
      •     B2B - Packing List
      •     B2B - SKU
      •     B2B - fv1 ultiple pages (claim)
      •     B2B - REX will not o rder for a part
            that is not costed or priced but they
            can order in B2B.
      •     B2 B - Part Inventory a va ilability
            enhancement
      •     Learn new supplier web application
            so as to ha nd le fu ture enhancement,
            deployment and support.
      •     Factory services, Pro duction
            Scanning Admin web application,
            Printers (Lo ftware a nd Bullzip) - UAT
            and pre-staging environments
            provisioning a nd setup


The above tasks a re to be completed without
repeating any p erformance issues mentioned
in PIP, pt month follow-up a nd 2nd mo nth
follow-up .




                         Case 3:20-cv-00517-RJC-DCK Document 13-20 Filed 06/30/21 Page 11 of 12
Classified as Internal
                                                         Electrolux
                                                             Remaining Issues
Agilit;i:
            •     Troubleshoot effectively and in advance to avoid missing deadlines.
                     0   B2B Mu ltiple Claims issue - Rob knew that the issue was in Angular and identified a solution in JQuery.
            •     Thorough ly test each and every developed fea ture post deployment in a ll environments.
                         0   6/2'-t/2020 - Production data going to UAT.
                         0   6/26/2020 - UAT Deployment issue - pointing to Production server
                         0   7/9/2020 - UAT label printers pointed to Production.
                         0   7/15/2020 - INC5072953 - UAT to Print to PDF pointing to Production
                         0   7/23/2020 - Issue on Tall Tw ins highlighted that testing was not done for all use cases. Rob
                             confirmed multiple times that testing was done thoroughly to avoid repetition of another large-scale
                             deployment. Due to the issue identified, another deployment cycle is in progress.



             M a nager Signature:                                             Employee Signature:

                     Definition of Performance Status:      1 = Exceeds expectations of p lan to date;    2 = Meets
                                                         expectations to date;
                 3 = Failing to meet expectations of p lan to date;     '-t = Too soon to determine performance trend


                                                                 Definition




                         Case 3:20-cv-00517-RJC-DCK Document 13-20 Filed 06/30/21 Page 12 of 12
Classified as Internal
